DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10-12, 14-17, and 20-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miller et al. (US 2021/0255657).

Regarding claim 1, Miller et al. discloses a redundant angular position sensor (see Fig. 5A) comprising: a first angular position sensor comprising; a first excitation coil (element 256, Fig. 5A); a first sensing coil (element 260, see annotated Fig. 5A below) and a second sensing coil (element 260, see annotated Fig. 5A below), each of the first and second sensing coils comprising a respective clockwise winding portion and a respective counter-clockwise winding portion (see Fig. 5A); a second angular position sensor comprising; a second excitation coil (element 258, Fig. 5A) wherein the second angular position sensor is positioned adjacent to the first angular position sensor; a third sensing coil (element 262, see annotated Fig. 5A below) and a fourth sensing coil (element 262, see annotated Fig. 5A below), each of the third and fourth sensing coils comprising a respective clockwise winding portion and a respective counter-clockwise winding portion (see Fig. 5A); and a rotatable inductive coupling element (element 34, Fig. 2) positioned in overlying relation to, and separated by a gap from, the first sensing coil, the second sensing coil, the third sensing coil and the fourth sensing coil, wherein the rotatable inductive coupling element comprises four sector apertures that are substantially evenly radially spaced about the rotatable inductive coupling element (see Fig. 2).

    PNG
    media_image1.png
    863
    584
    media_image1.png
    Greyscale

Regarding claim 2, Miller et al. discloses a redundant angular position sensor, wherein the first excitation coil forms a first semicircular area defining a first interior area and wherein the first sensing coil and the second sensing coil are positioned within the first interior area (see Fig. 5A).
Regarding claim 3, Miller et al. discloses a redundant angular position sensor, wherein the second excitation coil forms a second semicircular area defining a second interior area and wherein the third sensing coil and the fourth sensing coil are positioned within the second interior area (see Fig. 5A).
Regarding claim 4, Miller et al. discloses a redundant angular position sensor, wherein the first angular position sensor further comprises a first voltage supply and a first ground node and the second angular position sensor further comprises a second voltage supply, that is independent of the first voltage supply, and a second ground node that is independent of the first ground node (i.e., inherent features of a redundant angular position sensor) (see Fig. 5A).
Regarding claim 10, Miller et al. discloses a redundant angular position sensor, wherein the four sector apertures comprise approximately 25% of the area of the rotatable inductive coupling element (see Fig. 2).
Regarding claim 11, Miller et al. discloses a redundant angular position sensor, wherein approximately 75% of the area of the rotatable inductive coupling element is comprised of a non-ferromagnetic conductive material (see Fig. 2).  
Regarding claim 12, Miller et al. discloses a redundant angular position sensor, further comprising: a first voltage sensing circuit coupled to the first sensing coil and the second sensing coil; and a second voltage sensing circuit coupled to the third sensing coil and the fourth sensing coil (see pars. [0040], [0041]).
Regarding claim 14, Miller et al. discloses a method for redundantly sensing an angular position of a rotatable inductive coupling element (element 34, Fig. 2), the method comprising: establishing a magnetic coupling between a first excitation coil (element 258, Fig. 5A), a first sensing coil (element 260, see annotated Fig. 5A above)  and a second sensing coil (element 260, see annotated Fig. 5A above) of a first angular position sensor to induce a time varying voltage in the first sensing coil and the second sensing coil (see pars. [0040], [0041]), wherein each of the first sensing coil and the second sensing coil comprises a respective clockwise winding portion and a respective counter-clockwise winding portion (see Fig. 5A); establishing a magnetic coupling between a second excitation coil and a third sensing coil (element 262, see annotated Fig. 5A above) and a fourth sensing coil (element 262, see annotated Fig. 5A above) of a second angular position sensor to induce a time varying voltage in the third sensing coil and the fourth sensing coil (see pars. [0040], [0041]), wherein each of the third sensing coil and the fourth sensing coil comprises a respective clockwise winding portion and a respective counter-clockwise winding portion (see Fig. 5A); rotating a rotatable inductive coupling element (element 34, Fig. 2) comprising four sector apertures that are substantially evenly radially spaced about the rotatable inductive coupling element (see Fig. 2), the rotatable inductive coupling element in overlying relation to the first sensing coil, the second sensing coil, the third sensing coil and the fourth sensing coil and separated from the first sensing coil, the second sensing coil, the third sensing coil and the fourth sensing coil by a gap (see Fig. 2), the rotational position of the sector apertures of the rotatable inductive coupling element to cause a variation in the magnetic coupling between the first excitation coil, the first sensing coil and the second sensing coil and to cause a variation in the magnetic coupling between the second excitation coil, the third sensing coil and the fourth sensing coil responsive to rotation of the rotatable inductive coupling element; measuring a time varying voltage induced in the first sensing coil and the second sensing coil as a result of the variation in the magnetic coupling; determining an angular position of the rotatable inductive coupling element relative to the position of the first sensing coil and the second sensing coil; measuring a time varying voltage induced in the third sensing coil and the fourth sensing coil as a result of the variation in the magnetic coupling; determining an angular position of the rotatable inductive coupling element relative to the position of the third sensing coil and the fourth sensing coil (see pars. [0040], [0041], Figs. 2 and 5A).
Regarding claim 15, Miller et al. discloses a method, wherein the first excitation coil forms a first semicircular area defining a first interior area of the first angular position sensor and wherein the first sensing coil and the second sensing coil are positioned within the first interior area (see Fig. 5A).
Regarding claim 16, Miller et al. discloses a method, wherein the second excitation coil forms a second semicircular area defining a second interior area of the second angular position sensor and where the third sensing coil and the fourth sensing coil are positioned within the second interior area (see Fig. 5A).
Regarding claim 17, Miller et al. discloses a method, wherein said rotating the rotatable inductive coupling element is to at least partially position a first one of the sector apertures over at least one of the respective clockwise or counter-clockwise winding portions of the first sensing coil or the second sensing coil to cause the variation in the magnetic coupling between the first excitation coil and the first sensing coil or the second sensing coil and to at least partially position a second one of the sector apertures over at least one of the respective clockwise or counter-clockwise winding portions of the third sensing coil or the third sensing coil to cause the variation in the magnetic coupling between the second excitation coil and the third sensing coil or the second sensing coil (see pars. [0040], [0041], Figs. 2 and 5A).
Regarding claim 20, Miller et al. discloses a method, further comprising: providing a first voltage supply and a first ground node for the first angular position sensor and a second voltage supply and a second ground node for the second angular position sensor, wherein the second voltage supply is independent of the first voltage supply and the second ground node is independent of the first ground node (i.e., inherent features of a redundant angular position sensor) (see Fig. 5A).
Regarding claim 21, Miller et al. discloses a method, further comprising: continuing to measure the time varying voltage in the first sensing coil and the second sensing coil as a result of the variation in the magnetic coupling and continuing to determine the angular position of the rotatable inductive coupling element relative to the position of the first sensing coil and the second sensing coil when a fault occurs at the second angular position sensor (see par. [0086]).
Regarding claim 22, Miller et al. discloses a method, further comprising: continuing to measure the time varying voltage induced in the third sensing coil and the fourth sensing coil as a result of the variation in the magnetic coupling and continuing to determine the angular position of the rotatable inductive coupling element relative to the position of the third sensing coil and the fourth sensing coil when a fault occurs at the first angular position sensor (see par. [0086]).
Regarding claim 23, Miller et al. discloses a method, wherein each of the sector apertures of the rotatable inductive coupling element is dimensioned to substantially cover one of the respective clockwise winding portions or the respective counter-clockwise winding portions of the first sensing coil, the second sensing coil, the third sensing coil and the fourth sensing coil (see Fig. 2 and 5A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2021/0255657).

Regarding claim 5, even assuming arguendo, without conceding, that Miller et al. does not disclose the first excitation coil and the second excitation coil each comprising a respective clockwise winding portion and a respective counter-clockwise winding portion, the examiner takes official notice of the fact that this feature is well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, preventing interference between the sensors.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2021/0255657) in view of Utermoehlen et al. (US 2019/0017845).

Regarding claim 18, even assuming arguendo, without conceding, that Miller et al. does not disclose receiving a cosine signal from the first sensing coil and receiving a sine signal from the second sensing coil; and performing an arctangent calculation of a ratio of the cosine signal from the first sensing coil and the sine signal from the second sensing coil to determine the angular position of the rotatable inductive coupling element relative to the first angular position sensor, Utermoehlen et al. shows that this feature is well known in the art. Utermoehlen et al. discloses a method, wherein measuring the time varying voltage induced in a sensing coil (element 22a, Fig. 3) and another sensing coil (element 22a, Fig. 4) as a result of the variation in the magnetic coupling and determining an angular position of the rotatable inductive coupling element (element 26, Fig. 6) relative to the position of the sensing coil and the other sensing coil further comprises: receiving a cosine signal from the sensing coil and receiving a sine signal from the other sensing coil; and performing an arctangent calculation of a ratio of the cosine signal from the sensing coil and the sine signal from the other sensing coil to determine the angular position of the rotatable inductive coupling element relative to the angular position sensor (see pars. [0079], [0080]). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved angular position determination.
Regarding claim 19, even assuming arguendo, without conceding, that Miller et al. does not disclose receiving a cosine signal from the third sensing coil and receiving a sine signal from the fourth sensing coil; and performing an arctangent calculation of a ratio of the cosine signal from the third sensing coil and the sine signal from the fourth sensing coil to determine the angular position of the rotatable inductive coupling element relative to the second angular position sensor, Utermoehlen et al. shows that this feature is well known in the art. Utermoehlen et al. discloses a method, wherein measuring the time varying voltage induced in a sensing coil (element 22a, Fig. 3) and another sensing coil (element 22a, Fig. 4) as a result of the variation in the magnetic coupling and determining an angular position of the rotatable inductive coupling element (element 26, Fig. 6) relative to the position of the sensing coil and the other sensing coil further comprises: receiving a cosine signal from the sensing coil and receiving a sine signal from the other sensing coil; and performing an arctangent calculation of a ratio of the cosine signal from the sensing coil and the sine signal from the other sensing coil to determine the angular position of the rotatable inductive coupling element relative to the angular position sensor (see pars. [0079], [0080]). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved angular position determination.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Qama (US 2020/0072643) discloses a fully redundant position sensor. Irle et al. (US 6,255,810) discloses a redundant inductive angle sensor having two LC oscillators of at least approximately identical design.

Allowable Subject Matter
No art has been found for a prior art rejection of claims 6-9 and 13 at this time.

Claim 13 is allowable.
The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for allowance of claim 13 is the inclusion of a first sensing coil and a second sensing coil positioned within the first interior area defined by the first excitation coil, each of the first sensing coil and the second coil comprising a respective clockwise winding portion and a respective counter-clockwise winding portion and each of the respective clockwise winding portion and the respective counter-clockwise winding portion of the first sensing coil and the second sensing coil alternately positioned within one of four 22.5° sectors forming a 90° sector of the first interior area; and a third sensing coil and a fourth sensing coils positioned within the second interior area, each of the third sensing coil and the fourth sensing coil comprising a respective clockwise winding portion and a respective counter-clockwise winding portion and each of the respective clockwise winding portion and the respective counter-clockwise winding portion of the third sensing coil and the fourth sensing coil alternately positioned within one of four 22.5° sectors forming a 90° sector of the second interior area; wherein the rotatable inductive coupling element comprises four 22.5° sector apertures that are substantially evenly radially spaced about the rotatable inductive coupling element. These limitations in combination with the rest of the limitations in the claim are neither disclosed nor suggested by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        



/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
12/15/2022